NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 14 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SUSAN ANNE MCDERMOTT,                            No. 09-35937

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01693-MJP

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted June 11, 2010**
                                Seattle, Washington

Before: CALLAHAN and IKUTA, Circuit Judges, and BENITEZ, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      Susan McDermott (“McDermott”) appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of her application for

Disability Insurance Benefits and Supplemental Security Income following a

hearing before an administrative law judge (“ALJ”).1 Because substantial evidence

supports the ALJ’s determination, we affirm.

      Absent any evidence of malingering, the ALJ was required to provide clear

and convincing reasons for discounting McDermott’s testimony about the extent of

her impairments. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160-61

(9th Cir. 2008). McDermott testified as to the nature and severity of her physical

limitations, but the ALJ found McDermott’s statements to be inconsistent with the

evidence offered by physicians that she had the residual functional capacity

(“RFC”) to perform sedentary work and the record of her various daily activities,

which included performing various chores, shopping and gardening. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008). We find the ALJ’s

reasons for discounting McDermott’s testimony to be clear, convincing, and

supported by substantial evidence.




      1
             The parties are familiar with the facts of the case, so we repeat them
here only to the extent necessary to explain our decision.

                                          2
      McDermott also contends that the ALJ failed to address all of the functional

limitations identified in the medical reports of the examining and non-examining

physicians. See Social Security Ruling (“SSR”) 96-8p; see also Carmickle, 533

F.3d at 1164. We conclude that the ALJ’s RFC determination is consistent with

the record evidence, explains the inconsistencies in the evidence between the

physicians’ reports and McDermott’s subjective symptom testimony, and

adequately sets forth the basis for its determination. See SSR 96-8p; see also

Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

      Finally, because the ALJ did not err in his RFC determination, the

hypothetical presented to the vocational expert at step five was not incomplete.

The ALJ properly identified that McDermott had the transferable skills of “record

keeping, and public interaction with respect to animals” required to work as an

animal shelter clerk based on the evidence and the vocational expert’s testimony.

See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1223-26, 1228 (9th Cir.

2009).

      AFFIRMED.




                                         3